Citation Nr: 0829433	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury (claimed as frostbite) to both feet.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board remanded this matter in February 2008 for further 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's claimed residuals of a cold injury (claimed as 
frostbite) of both feet are not etiologically related to 
service.


CONCLUSION OF LAW

The veteran's claimed residuals of a cold injury (claimed as 
frostbite) of both feet were not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that his current bilateral foot 
disability is related to his active military service.  The 
veteran contends that while serving in Korea he had many 
problems with his feet and was treated at the aid station 
there.  The doctors told him he had frost bitten feet and 
gave him ointment to rub on his feet.  The veteran indicated 
his feet were always tender and sore.  He also asserts that 
when he attempted to enlist in the army reserve after active 
duty, they would not accept him due to unspecified medical 
problems.  The veteran contends he is still being treated for 
his feet but cannot obtain old records because the doctors 
have passed away, retired or the records have been destroyed.  
He asserts in his Notice of Disagreement (NOD) in October 
2004 that his diabetes did not occur until 1990.  

The available service treatment records consist of his 
induction and separation examinations from service.  Both are 
negative for any complaint, treatment, diagnosis or history 
of foot problems.  

The Board notes that the veteran's personnel records are not 
available.  The National Personnel Records Center (NPRC) has 
indicated that they were destroyed in the fire at that 
records storage facility in 1973.  

The Board is mindful that, in a case such as this, where some 
service records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While it is 
unfortunate that the veteran's complete service records are 
unavailable, the appeal must be decided on the evidence of 
record; the Board's analysis has been undertaken with this 
heightened duty in mind.

The veteran filed a claim with the RO in March 1956, which 
was considered withdrawn in April 1958.  In this March 1956 
claim the veteran contended he was treated at an Aid Station 
in 1953 for a foot condition that the doctor at the time told 
him was diabetes.  He also contended in this claim that he 
was treated in Korea in 1954 at the Aid Station of the 461st 
Infantry 3rd division.  The veteran stated he was again 
informed that the condition of his left foot was a diabetic 
condition.  The veteran also claimed he was hospitalized at 
the VAMC Martinsburg in 1956 for a left foot condition, 
diagnosis unknown.  

In October 1969, the veteran was admitted to Martinsburg VAMC 
for abdominal pain and chronic anxiety.  There is no notation 
of a foot problem.

In November 1969 the veteran filed a claim for service 
connection for a leg condition.  As part of this claim, the 
veteran sent in a letter in April 1970 asserting that his 
family physician indicated he had arthritis in his legs.  

A January 1970 certificate of attending physician by Dr. 
C.H., a private physician, shows a summary of treatment 
provided to the veteran between June 1957 and November 1966.  
There is no indication of chronic foot pain, although the 
veteran was treated for a contusion of the right foot in 
October 1964 and a contusion of the left foot in March 1965.  

VA treatment records from 1999 through 2004 show that the 
veteran was being treated by the VA Martinsburg medical 
center podiatry clinic for diabetic foot related problems.  A 
January 2004 record contains a notation that the veteran 
claimed a history of frostbite to his feet.

A May 2004 VA examiner noted the veteran's self-reported 
history of frostbite injury to both lower extremities.  The 
veteran also has a history of diabetes mellitus and a history 
of a nail injury to the right foot and ankle several years 
ago.  Since the nail was removed, the veteran reported 
persistent pain and decreased mobility in the foot since the 
incident, more so than on the left side.  The veteran's 
current complaint is of numbness, cool sensation and pain in 
both feet.

The examiner found that motor strength testing was normal in 
the extremities, with the exception of dorsiflexsion weakness 
of the right ankle which is also limited by pain, and 
dorsiflexion weakness which is mild in the left ankle and in 
the left toe dorsiflexors.  The veteran was unable to extend 
the toes of his left foot at all and the veteran preferred 
the examiner not test the right foot due to pain in the right 
ankle.  The examiner found marked pes planus in each foot 
with some joint deformity at the ankle possibly consistent 
with charcot joint.  Gait examination showed the veteran 
walked with a neuropathic gait, avoiding pressure, feet on 
the floor due to pain.  The veteran had diminished pin pick 
sensation to the mid shin, from the toes to the mid shin 
bilaterally and reduced vibratory sensation from the toes to 
approximately the knee level bilaterally.  The examiner 
opined that the veteran's history and examination are 
entirely consistent with peripheral neuropathy.  The most 
likely etiology is diabetic polyneuropathy.

The veteran's wife submitted a letter in December 2005 that 
indicated the veteran had foot problems since he returned 
home from Korea.  She indicated she gave him foot soaks and 
would put cream on his feet.  The veteran's wife further 
indicated that the veteran has suffered with his feet ever 
since his discharge from service.  

A March 2007 statement in support of the appeal by the 
veteran's representative argued that the May 2004 VA 
examination was inadequate because although a cold protocol 
examination with specialty examination for peripheral nerves 
was requested by the RO, the May 2004 electronic examination 
request failed to specify the cold protocol examination and 
only ordered a neurological examination.  In addition, the 
representative argued that the medical opinion included with 
the May 2004 examination was inadequate because the examiner 
failed to include an explanation for his conclusion.  The 
Board found in its February 2008 remand that a VA 
compensation and pension (C&P) cold injury protocol 
examination was required specifically to determine the nature 
and etiology of any current foot disabilities.  The examiner 
was to provide an opinion with respect to any currently 
present foot disorders as to whether it was at least as 
likely as not that there were etiologically related to the 
veteran's military service.  This new examination was 
provided in April 2008.  

The April 2008 VA examiner, who reviewed the veteran's entire 
claims file and medical records contained therein, noted that 
the service treatment records show visits to a clinic for 
blisters, feet, calluses in 1953.  The examiner notes that 
the claims file contains a 1956 claim where the veteran 
reports being treated for a foot condition in 1953, which the 
veteran claims he was informed was diabetes related.  No 
documentation of the veteran's medical visits in Korea is in 
the veteran's service treatment records.  The veteran 
reported that he was forced to stay outside for long periods 
of time in Korea with boots without adequate insulation.  The 
veteran asserts that he was treated at a military clinic 
outpost for frostbite with blisters on his feet.  The veteran 
reported that frostbite occurred to his foot or toes and 
caused pain, blisters, numbness, tingling, and white 
discoloration.  The symptoms lasted less than a day but 
repeated.  The veteran reported that currently he has 
hyperhidrosis with pain in the joints and tips of his toes, 
as well as his leg.  The severe intermittent pain is sharp 
and burning and worse at night, on walking and standing.  His 
cold sensitivity is much worse in cold weather.  

Examination revealed that the veteran had an unstable gait 
with slouched carriage and posture.  He was antalgic with 
short steps.  The veteran's left foot skin was cooler than 
normal with tender callus formations.  The veteran's right 
foot skin was cooler than normal with tender callus 
formations.  The examiner noted a very thick callus on the 
base of the 1st and 5th metatarsals bilaterally.  Sensation 
was decreased to light touch, pain, and vibratory sense in 
both toes to lower third and the nerve affected was the 
peripheral nerve.  Joint abnormalities noted were the first 
metatarsophalangeal joints are both stiff with limited 
extension and flexion.  There was pain on manipulation of 
joints in all toes and forefeet.  The examiner also noted the 
cold feel of both feet.  X-rays revealed early 
osteoarthritis, bilaterally.  

The examiner found that the veteran's current diagnosis to be 
peripheral neuropathy, both feet with osteoarthritis, 1st 
metatarsals.  The examiner opined that the veteran's 
neuropathy and osteoarthritis, both feet, are less likely as 
not caused by or a result of cold injury during service or 
any foot condition treated while in service.  The rationale 
given is that there is no definite evidence of a diagnosis of 
frostbite on review of the notes from active service.  
Earlier foot exams revealed foot contusions in 1963 and 1964.  
Diabetes, according to the providers' notes, was diagnosed in 
1993.  The examiner also reviewed notes regarding peripheral 
neuropathy from diabetes, which was first diagnosed in 1999.  
The veteran's neuropathy is a result of long standing 
diabetes, uncontrolled, and his osteoarthritis is most likely 
a result of wear and tear from his primary occupation and 
aging.  

While the veteran has stated his belief that his current foot 
problems were caused by a cold injury during his military 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The veteran reports that he suffered frostbite in service and 
this was the cause of his foot pain.  The available service 
treatment records do not document any foot problems, 
including any cold injury.  While the veteran's claims folder 
reflects a claim regarding the veteran's feet in 1956, it is 
notable that the veteran's claim states that the veteran was 
told by the doctors treating his foot condition that it was 
caused by diabetes.  Private medical records indicated 
contusions of the left and right foot in 1964 and 1965.  In 
1970, the veteran filed a claim for a leg condition that he 
indicated his physician told was arthritis.  There is no 
indication in the record of frostbite or cold injury to his 
feet until the veteran filed his claim in January 2004.  
While the veteran's wife indicated she help treat the 
veteran's feet from the time he came home from Korea, there 
is no medical evidence or opinion linking the veteran's 
claimed residuals of a cold injury (claimed as frostbite) to 
both feet to his military service.  Not only is there no 
medical evidence in support of the veteran's claim, but there 
is also medical evidence against the veteran's claim.  As 
noted above, in April 2008 a VA examiner found that the 
veteran's current diagnosis is peripheral neuropathy, both 
feet with osteoarthritis, 1st metatarsals.  The examiner 
opined that veteran's current foot conditions of neuropathy 
and osteoarthritis, both feet are not caused by or a result 
of cold injury or any foot condition during military service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for residuals of a cold injury (claimed as 
frostbite) to both feet must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).


Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
residuals of a cold injury (claimed as frostbite) to both 
feet, by a letter in April 2004 before the adverse rating 
decision that is the subject of this appeal.  In March 2006, 
shortly after the Dingess decision was issued by the U.S. 
Court of Appeals for Veterans Claims, the veteran was given 
the specific notice required by Dingess, supra.  The Board 
concludes that VA has met its duty to notify the veteran 
concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records 
and VA medical records.  The veteran was also given VA 
examinations, with medical opinions, in connection with the 
claim.  He has submitted lay statements.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for residuals of a cold injury (claimed as 
frostbite) to both feet is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


